In a proceeding to re-probate a will, resettled order of the Surrogate’s Court, Rockland County, granting the motion of respondents to open their default and permit the filing of objections to the probate of the will reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. There is no adequate showing in the record that the objections are of sufficient merit to justify the opening of the default, and the order appealed from was, under the circumstances, an improper exercise of discretion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.